t c memo united_states tax_court glenn l wittstadt jr and lynne m wittstadt petitioners v commissioner of internal revenue respondent docket no filed date robert g cassilly for petitioners alan r peregoy for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this case is before the court on petitioners' motion for costs as amended filed pursuant to sec_7430 and rule petitioners seek to recover approximately dollar_figure incurred in resisting respondent's deficiency determinations for the taxable_year after concessions by respondent the issues for decision are as follows whether respondent's position in the proceedings was substantially justified and if not unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue however all references to sec_7430 are to such section in effect at the time that the petition was filed unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure also pending before the court is petitioners' motion for entry of decision however at the hearing on that motion the parties agreed that there is an overpayment in petitioners' federal_income_tax for in the amount of dollar_figure which amount as well as interest thereon has been refunded to petitioners accordingly we need not address petitioners' motion for entry of decision in this memorandum opinion respondent concedes petitioners exhausted their administrative remedies see sec_7430 petitioners did not unreasonably protract the court_proceeding see sec_7430 petitioners substantially prevailed in the court_proceeding see sec_7430 and petitioners satisfy the applicable net_worth requirement see sec_7430 whether the attorney's_fees and other costs that petitioners seek to recover are reasonable in amount we consider these issues in the context of a case wherein decision was originally entered essentially in respondent's favor pursuant to a memorandum opinion of this court but such decision was subsequently reversed on appeal neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary for the proper disposition of petitioners' motion rule a we therefore decide the matter before us based on the record that has been developed to date i background glenn l wittstadt jr petitioner and lynne m wittstadt resided in edgewood maryland at the time that their petition was filed with the court a the notice_of_deficiency by notice_of_deficiency dated date respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year as well as deficiencies in petitioners' federal excise_taxes under sec_4973 and sec_4980a in the total amount of dollar_figure the linchpin for the deficiencies was respondent's determination that a distribution the so-called respondent concedes that all but dollar_figure of the costs incurred by petitioners constitute reasonable_litigation_costs within the meaning of sec_7430 transfer refund that was received by petitioner from the maryland state teachers' retirement_system the retirement_system did not qualify for tax-free_rollover treatment under sec_402 in turn this determination was premised on respondent's ultimate determination that the transfer refund was not made on account of petitioner's separation from the service of the baltimore county public schools ie petitioner's retirement as a teacher but rather was made on account of petitioner's election to transfer from the retirement_system to the maryland state teachers' pension system the pension system b the parties' pleadings on date petitioners filed a timely petition the petition in which they contested the deficiencies determined by respondent in the petition which they filed pro_se petitioners alleged in part as follows the issue in this case was whether my transfer refund distribution met the irs requirements for a tax free roll-over or not the date final appeal decision letter from the local irs appeals_division states that the transfer refund did not qualify for tax-free_rollover treatment because the distribution was not received because of separation from the job retirement as required but because i signed an election form to transfer participation from the old retirement fund to the new retirement fund following the date separation petitioner's final day of employment the state had only one single required course of action namely to make the distribution to me on or after date as requested and contracted for on the effective documents and that was subsequently carried out the fact that the amount and nature of the distribution was the result of a choice had nothing to do with when it had to be paid and was ie after retirement as requested and contracted for thus satisfying the roll- over requirement on date respondent filed an answer the answer to the petition in the answer respondent admitted the first two of the above-quoted paragraphs in the petition and denied the third c petitioners' motion for summary_judgment on date petitioners again acting pro_se filed a motion for summary_judgment in their motion petitioners argued that the transfer refund was made on account of petitioner's retirement and not on account of petitioner's election to transfer from the retirement_system to the pension system the penultimate sentence of petitioners' motion stated as follows but for his retirement mr wittstadt would not have elected to receive the lump-sum payment and no such distribution would have been made petitioners also alleged that petitioner's election to transfer from the retirement_system to the pension system was invalid under maryland state law on date a hearing was conducted in washington d c on petitioners' motion for summary_judgment at that time the parties indicated that they were attempting to obtain facts and documents from the maryland state retirement agency respondent's counsel stated in part as follows i have had conversations with the assistant attorney_general of the state of maryland concerning what their testimony and official records would be they indicate to me merely that there is disputed facts to the extent that their records do not coincide with allegations of fact that mr wittstadt has made and therefore i think ultimately if mr wittstadt would waive his disclosure privilege with the state of maryland the state would be able to provide an affidavit that would show that material facts are in dispute in this case the court agreed to continue petitioners' motion for summary_judgment for further hearing in agreeing to do so the court stated in part as follows what the court would expect is that to the extent possible the parties would stipulate or agree to facts not reasonably in dispute and indicate so you can highlight to the court what facts are left in dispute and whether or not to support -- respondent seems to be saying that he believes that summary_judgment is not appropriate here because there may be a dispute on facts but it would be certainly helpful to have a record in which the court can decide that by stipulation on date a further hearing was conducted in washington d c on petitioners' motion for summary_judgment however contrary to the court's directive expressed at the prior hearing no executed stipulations were filed by the parties in this regard respondent's counsel acknowledged that information had been obtained from the maryland state retirement agency respondent's counsel stated that he had prepared stipulations of we note that at no time did respondent ever file any cross-motion for summary_judgment as will be discussed infra in the text above respondent thought that there were factual issues in dispute agreed and unagreed facts but that petitioners had declined to execute such stipulations petitioner confirmed this representation indicating that he thought such stipulations were irrelevant to his motion respondent's counsel then identified what he considered to be two disputed factual matters first the effective date of petitioner's election to transfer from the retirement_system to the pension system and second the reason why the transfer refund was paid to petitioner regarding the first disputed factual matter respondent took the position that the effective date of petitioner's election to transfer from the retirement_system to the pension system was date a date that preceded the effective date of petitioner's retirement in contrast petitioner took the position that the effective date of his election was date a date that followed the final day of petitioner's employment the second disputed matter involved causation ie what caused the state of maryland to make the transfer refund to petitioner in this regard respondent took the position that the maryland made the transfer refund because of petitioner's election to transfer from the retirement_system to the pension system in contrast petitioner took the position that maryland made the transfer refund because of petitioner's retirement as previously indicated petitioner took the position that the effective date of his election to transfer from the retirement_system to the pension system came after the final day of his employment petitioner's position in respect of this issue was consequential for two reasons first because it facilitated petitioners' principal argument that the transfer refund was made because of petitioner's retirement and second because it facilitated petitioners' ancillary argument that the transfer refund was not made because of petitioner's election to transfer from the retirement_system to the pension system because such election was invalid under maryland state law at the conclusion of the hearing the court denied petitioners' motion the court took this action essentially for two reasons first and principally because the record was so incomplete so as to preclude a rational disposition of the case and second because factual issues appeared to be in dispute near the end of the hearing the following colloquy took place between the court and petitioner the court mr wittstadt at this point i am not clear what your position is with respect to the stipulation of facts but when this case was continued last time and as i understand it from respondent's counsel that there are some documents the court does not now have those documents without those documents i couldn't come close--let the court finish--couldn't come close to ruling in your favor on this motion a motion for summary_judgment requires that there be no genuine material issue of fact in dispute so i don't have any facts or certainly anywhere near sufficient facts to rule in your favor even if you do stipulate respondent's counsel seems to be saying that there are a couple of areas of factual matters that are in dispute what would you like to do with this case petitioner in other words we can't do it by motion the court it sure doesn't look like it i think you understand why that there are matters here in dispute and respondent is saying there are matters in dispute you don't seem to be disagreeing with that that there are some matters which require some testimony if that is the case it's clear that the court cannot rule in your favor on the summary_judgment motion you can't get a dispositive answer which is what you want so the next step is trial d entry of appearance by petitioners' counsel on date petitioners' counsel entered his appearance in this case on the following day petitioners by counsel commenced formal discovery against respondent by serving a request for production of documents e the hylton case on date the court filed its memorandum opinion in hylton v commissioner tcmemo_1995_27 that case which was decided after a trial at which a representative of the maryland state retirement agency testified and exhibits were offered into evidence presented facts strikingly similar to those involved in the present case thus in hylton the the parties stipulated exhibits the remaining exhibits were offered during the course of the trial most of which were received into evidence taxpayer a maryland public school teacher elected to transfer from the retirement_system to the pension system effective date and received thereafter a transfer refund in date the taxpayer applied for retirement and retired in fact effective date hylton concluded as follows petitioners have shown that petitioner's election to transfer to the pension system due to which election he received the transfer refund was related to his retirement planning in other words they have demonstrated that the decision to retire was a link in the chain of causalities leading to the receipt of the transfer refund citation omitted however we view petitioner's separation_from_service as no more than a mere link in the chain of causalities leading to the receipt of the transfer refund citation omitted accordingly we hold that petitioner did not receive the transfer refund on account of his retirement rather he received the transfer refund because of his election to transfer from the retirement_system to the pension system an election that under maryland law lacked the requisite connection to petitioner's separation_from_service in reaching the foregoing conclusion we relied heavily on 54_tc_1766 affd 461_f2d_496 7th cir where we considered the meaning of the phrase on account of in an earlier version of the operative statute and construed it narrowly id pincite hylton was never appealed and the decision in that case became final on date see sec_7481 sec_7483 cf fed r app p a f the notice of trial on date the court calendared the present case for trial at a special session of the court scheduled to commence on date in baltimore maryland g progeny of the hylton case on date the court filed brown v commissioner tcmemo_1995_93 that case which was decided on the basis of a fully-stipulated record presented facts virtually indistinguishable from those in the present case thus in brown the taxpayer a maryland public school teacher elected to transfer from the retirement_system to the pension system effective date the taxpayer also applied to retire effective date thereafter the taxpayer received a transfer refund applying the same analysis as in hylton v commissioner supra we held in brown that the taxpayer did not receive the transfer refund on account of his retirement but rather on account of his election to transfer from the retirement_system to the pension system brown v commissioner tcmemo_1995_93 was ultimately reversed without published opinion per curiam 97_f3d_1446 4th cir on the basis of 86_f3d_378 4th cir vacating and remanding tcmemo_1995_148 see infra on date the court filed its memorandum opinion in dorsey v commissioner tcmemo_1995_97 once again we relied heavily on hylton v commissioner supra in holding that the taxpayer's transfer refund was not received on account of the taxpayer's retirement but rather on account of the taxpayer's election to transfer from the retirement_system to the pension system on date the court filed adler v commissioner tcmemo_1995_148 revd 86_f3d_378 4th cir that case which was decided after a trial at which a representative of the maryland state retirement agency testified presented facts virtually indistinguishable from those in the present case thus in adler the taxpayer a maryland state employee elected to transfer from the retirement_system to the pension system effective date the taxpayer also applied to retire effective date thereafter the taxpayer received a transfer refund applying the same analysis as in hylton v commissioner supra we held in adler that the taxpayer did not receive the transfer refund on account of his retirement but rather on account of his election to transfer from the retirement_system to the pension system the taxpayer's appeal in dorsey was ultimately dismissed dorsey v commissioner 91_f3d_129 4th cir h the trial on date the present case was called for trial in baltimore maryland at that time the court filed the parties' stipulation of facts which included some exhibits the court also filed the parties' trial memoranda petitioners' trial memorandum estimated trial time pincite hours and stated that petitioners expected to call witnesses including a representative of the maryland state retirement agency as it turned out the trial of this case lasted less than hours and the only witness who was called to testify was petitioner who was examined and cross-examined a principal thrust if not the principal thrust of petitioners' presentation at trial and on brief was that the transfer refund was not made pursuant to maryland state law because the transfer refund would have been invalid if made pursuant to maryland state law but rather was made pursuant to an administrative policy of the maryland state retirement agency which administrative policy required petitioner to retire in order to receive the transfer refund thus on brief petitioners argued as follows petitioner's election to receive a transfer refund was an election made pursuant to the retirement policy legally established by the board and was not made pursuant to the statutory transfer option in md ann code art 73b sec_83 in order to elect the retirement option as established by the board's policy it was necessary for petitioner glenn l continued after the conclusion of trial the court directed the parties to file seriatim briefs see rule b petitioners' opening brief includes pages of proposed findings_of_fact see rule e respondent's answering brief include sec_5 pages of objections to petitioners' proposed findings_of_fact and pages of respondent's proposed findings_of_fact id petitioners' reply brief includes 4-½ pages of objections to respondent's proposed findings_of_fact id i the memorandum opinion in tcmemo_1995_492 filed date the court decided the present case in our memorandum opinion we rejected petitioners' argument that petitioner's transfer refund had not been received pursuant to maryland state law but rather pursuant to some administrative policy regardless we went on to hold that the transfer refund was received on account of petitioner's election to transfer from the retirement_system to the pension system and not on account of petitioner's retirement in so holding we relied heavily on hylton v commissioner tcmemo_1995_27 as well as a number of other transfer refund cases continued wittstadt to have retired because petitioner's retirement was a necessary condition_precedent to his participation in the policy distribution option the distribution by the board to petitioner was made on account of petitioner glenn l wittstadt's separation_from_service as those terms are used in sec_402 consequently the distribution to petitioner qualified for tax free treatment as provided for in sec_402 that we had previously decided specifically including adler v commissioner tcmemo_1995_148 revd 86_f3d_378 4th cir j appeal assessment and collection following a rule computation the decision in the present case was entered on date on date petitioners filed a notice of appeal petitioners did not however file a bond_to_stay_assessment_and_collection see sec_7485 accordingly on date respondent assessed the deficiencies in income and excise_taxes as redetermined in our decisiondollar_figure subsequently petitioners made two substantial payments in partial satisfaction of the foregoing assessment thereafter in response to a final notice dated date petitioners entered into an installment_payment agreement with respondent on date see sec_6159 petitioners ultimately made the following payments on the indicated dates date amount dollar_figure big_number e respondent also assessed interest see sec_6601 on date respondent filed a notice_of_federal_tax_lien in the county of petitioners' residence also by notice dated date respondent reminded petitioners that their next payment pursuant to the installment_payment agreement was due on date k the adler case on appeal on date the court_of_appeals for the fourth circuit decided 86_f3d_378 which vacated and remanded our decision in tcmemo_1995_148 in adler v commissioner the court_of_appeals agreed that the phrase on account of requires a causal connection between the employee's separation_from_service and the distribution from the qualified_plan f 3d pincite however the court_of_appeals construed the phrase on account of to mean incident to and concluded that the requisite degree of causality required by the operative statute had been satisfied in so holding the court_of_appeals stated as the purpose of the statute sec_402 is to protect and encourage retirement savings it is plain that a distribution to an employee that occurs incident to his retirement should be entitled to rollover treatment f 3d pincite on date the solicitor_general_of_the_united_states decided that a petition for a writ of certiorari would not be filed in respect of 86_f3d_378 cf u s c sec_2101 l reversal and subsequent developments on or about date and after some prodding by petitioners respondent filed a motion with the court_of_appeals asking that the tax court's decision entered on date be reversed on the basis of 86_f3d_378 4th cir shortly thereafter on date the court_of_appeals issued an order granting respondent's motion and reversing our decision no later than date respondent's counsel undertook action to suspend any further collection in respect of the date assessment against petitioners pending abatement of such assessment and the refund of amounts previously paid respondent's counsel specifically advised respondent's problem_resolution_officer for the delaware-maryland district that mr wittstadt no longer owes the deficiency for and directed the officer to take whatever steps are necessary to terminate the required_payment agreement nevertheless during the fall of petitioners incurred costs in trying to have collection terminated on date the record in this case was returned by the court_of_appeals and received by this court thereafter by order dated date the court vacated the decision entered date and directed the parties either to furnish an agreed form of decision suitable for entry of decision by the court or to move for such relief as they thought might be warranted under the circumstances then present petitioners then filed their motion for costs as well as their motion for entry of decisiondollar_figure ii discussion we apply sec_7430 as amended by the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 sec a 102_stat_3342 3743-dollar_figure a requirements for a judgment under sec_7430 under sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may only be awarded if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the irs and did not unreasonably protract the court_proceeding sec_7430 b a taxpayer must satisfy each of these three requirements in order to be entitled to a judgment under sec_7430 rule e respondent contends that petitioners' motion for costs was filed out of time and should be dismissed for that reason we reject respondent's contention and do not consider it further technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 sec a 102_stat_3342 is generally applicable to proceedings commenced after date tamra sec d 102_stat_3746 congress amended sec_7430 most recently in the taxpayer bill of right sec_2 tbor2 publaw_104_168 secs 110_stat_1452 however the amendments made by tbor2 apply only in the case of proceedings commenced after date tbor2 sec_701 sec_702 sec_703 and sec_704 sec_110 stat inasmuch as the petition herein was filed on date the amendments made by tbor2 do not apply in the present case maggie management co v commissioner t c date respondent concedes that petitioners exhausted their administrative remedies within the irs respondent also concedes that petitioners did not unreasonably protract the court_proceeding accordingly we must decide whether petitioners qualify as the prevailing_party in the court_proceeding b prevailing_party in order to qualify as the prevailing_party a taxpayer must establish the position_of_the_united_states in the proceeding was not substantially justified the taxpayer has substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues presented and the taxpayer satisfies the applicable net_worth requirement sec_7430 respondent concedes that petitioners substantially prevailed within the meaning of sec_7430 respondent also concedes that petitioners satisfy the applicable net_worth requirement however respondent contends that the position taken by respondent in the court_proceeding was substantially justified petitioners bear the burden of proving that respondent's position in the court_proceeding was not substantially justified rule e 94_tc_708 92_tc_192 affd 905_f2d_241 8th cir accordingly we must decide whether petitioners have carried their burden of proving that respondent's position in the court_proceeding was not substantially justified c respondent's position in the court_proceeding whether respondent's position was not substantially justified is a question of fact we resolve such issue by the application of a reasonableness standard see 487_us_552 construing similar language in the equal_access_to_justice_act eaja u s c sec see also maggie management co v commissioner t c date slip op pincite 92_tc_760 n 89_tc_79 affd 861_f2d_131 5th cir the position_of_the_united_states that must be examined against the reasonableness standard is the position taken by the commissioner in the answer to the petition and thereafter 930_f2d_759 9th cir sher v commissioner f 2d pincite maggie management co v commissioner supra slip op pincite see sec_7430 the fact that the commissioner eventually loses a case does not by itself establish that the commissioner's position was unreasonable 931_f2d_1044 5th cir 106_tc_76 100_tc_457 in the present case respondent's position in the court_proceeding was that petitioner's transfer refund did not qualify for tax-free_rollover treatment under sec_402 because the transfer refund was not made on account of petitioner's retirement as a teacher but rather on account of petitioner's election to transfer from the retirement_system to the pension system respondent consistently maintained this position throughout the court_proceeding until respondent conceded the case on date in the court_of_appeals d petitioners' contentions petitioners contend that respondent's position was unreasonable for at least three reasons first petitioners contend that respondent's position was contrary to congressional intent to preserve retirement_funds second petitioners contend that respondent should not have opposed petitioners' motion for summary_judgment but rather should have permitted the court to adjudicate the disputed issues in this case in a summary fashion if the court had done so then so the argument goes petitioners would have been spared the cost of trialdollar_figure third petitioners contend that respondent was unreasonable in pursuing collection of the assessed deficiencies at least after the court_of_appeals decided 86_f3d_378 4th cir petitioners acknowledge that if the court had rendered summary_judgment for respondent even though respondent never filed any cross-motion for summary_judgment petitioners would not have been spared the cost of appeal we consider each of petitioners' contentions in turn e congressional intent petitioners contend that respondent's position in the court_proceeding was not substantially justified because respondent's position is in conflict with stated congressional intent in this regard petitioners rely on the statement made by the court_of_appeals in reversing adler v commissioner tcmemo_1995_ that as the purpose of the statute sec_402 is to protect and encourage retirement savings it is plain that a distribution to an employee that occurs incident to his retirement should be entitled to rollover treatment adler v commissioner f 3d pincite petitioners' contention is tantamount to arguing that respondent's position was unreasonable because respondent lost the case however as previously stated the fact that the commissioner eventually loses a case does not by itself establish that the commissioner's position was unreasonable estate of perry v commissioner supra swanson v commissioner supra powers v commissioner supra further we recall that respondent did not lose the present case in this court rather respondent ultimately lost the case on appeal under these circumstances a taxpayer ordinarily has a heavy burden in contending that respondent's position was unreasonable the legislative_history of sec_7430 states that when a taxpayer loses in the trial_court and obtains a reversal of that decision in the appellate court the appellate court would not normally award attorney's_fees to the taxpayer since the trial_court by definition had found the government's position to be reasonable h rept see staff of joint comm on taxation general explanation of the revenue provisions of the tax equity and fiscal responsibility act of j comm print cong rec s-32078 auto-ordnance corp v united_states cl_ct see also h conf rept further respondent's position was consistent with the holding of this court as expressed in four cases with similar if not indistinguishable facts that had been decided prior to the trial of the present case thus in hylton v commissioner tcmemo_1995_27 brown v commissioner tcmemo_1995_93 dorsey v commissioner tcmemo_1995_97 and adler v commissioner tcmemo_1995_148 this court held that a transfer refund was received not on account of retirement but rather on account of the taxpayer's election to transfer from the retirement_system to the pension system indeed the decision in the first of the foregoing cases hylton v commissioner supra was final at the time of trial of the present case finally in view of the fact that a linchpin for our decision in hylton v commissioner supra was 54_tc_1766 affd 461_f2d_496 7th cir a case in which we construed narrowly the phrase on account of in an earlier version of the operative statute we think that respondent's position was reasonable both at the time that the notice_of_deficiency was issued in date and at the time that the answer was filed in date see 487_us_552 the commissioner's position must have a reasonable basis in law in view of the foregoing we reject petitioners' first contention f petitioners' motion for summary_judgment petitioners also contend that respondent was unreasonable in refus ing to submit the case for decision by way of summary_judgment we disagree petitioners' contention overlooks a number of matters first the court denied petitioners' motion for summary_judgment principally because of a record so incomplete that a rational disposition of the case was not possible because petitioners were the moving party petitioners bore responsibility for ensuring that the record provided a basis for their motion second the court also denied petitioners' motion for summary_judgment because genuine issues of material fact appeared to be in dispute here we recall that in an effort to more clearly determine this matter the court had directed the parties to stipulate facts and the court even continued the original hearing on petitioners' motion for that purpose respondent's counsel complied with this directive by preparing stipulations of agreed and unagreed facts however petitioners declined to execute either stipulation or to otherwise cooperate in the process further petitioners had raised matters that clearly implicated factual issues thus petitioners had questioned the effective date of petitioner's election to transfer from the retirement_system to the pension system petitioners had challenged the validity of that election and petitioners had raised the fundamental issue of causation ie the reason why the transfer refund had been paid indeed petitioners alleged that but for his retirement mr wittstadt would not have elected to receive the lump-sum payment and no such distribution would have been made third the court did not deny petitioners' motion with prejudice thus petitioners were free to cure the defects as identified by the court at the hearing on date and refile their motion however they chose not to do sodollar_figure fourth the initial transfer refund case hylton v commissioner tcmemo_1995_27 was decided after a trial at in addition submission of the case by the parties on a fully stipulated basis pursuant to rule provided an alternative to trial however the record is silent regarding any effort by petitioners to encourage respondent to submit the case on that basis we find this curious in view of petitioners' contention that there were no genuine issues of material fact in this case we note that brown v commissioner tcmemo_1995_93 revd without published opinion per curiam 97_f3d_1446 4th cir was decided by this court on a fully stipulated basis which a representative of the maryland state retirement agency testified and at which numerous exhibits were offered in evidence at trial moreover the transfer refund case that led to a published opinion by the court_of_appeals adler v commissioner tcmemo_1995_148 revd 86_f3d_378 4th cir was decided by this court after a trial fifth the decision in hylton v commissioner supra became final before the trial of the present case if petitioners regarded their case as presenting nothing other than a pure issue of law they could have agreed to entry of decision on the basis of hylton and then appealed instead petitioners went forward at trial on the theory that the transfer refund was not made pursuant to maryland state law but rather pursuant to an administrative policy that required petitioner to retire in order to receive the transfer refund petitioners' strategy was obviously to present a theory that might serve to distinguish their case from hylton brown dorsey and adler and thereby avoid the need to appeal however the fact that petitioners' strategy was unsuccessful does not mean that respondent's position was unreasonable finally we do not think that respondent was under any obligation to move for summary_judgment indeed respondent thought that there were genuine issues of material fact and the reasonableness of respondent's view as to the existence of disputed factual issues is demonstrated if by no other fact by petitioners' theory at trial regarding an alleged administrative policy that required petitioner to retire in order to receive the transfer refunddollar_figure accordingly we do not comprehend how decision in this case could have been entered pursuant to any motion for summary_judgment in view of the foregoing we reject petitioners' second contention g respondent's collection activity finally petitioners contend that respondent was unreasonable in pursuing collection of the assessed deficiencies at least after the court_of_appeals decided 86_f3d_378 4th cir we begin by recalling that petitioners did not file a bond_to_stay_assessment_and_collection when they filed their notice of appeal accordingly respondent was permitted by law to assess and collect the deficiencies in income and excise_taxes as the pages of objections in each party's post-trial brief to the other party's proposed findings_of_fact demonstrate the parties' perception that more than a pure issue of law was involved in this case we also note that the day after petitioners' counsel entered his appearance in this case petitioners commenced formal discovery against respondent again such action demonstrates petitioners' perception that more than a pure issue of law was involved in this case redetermined in our decision see sec_7485 and respondent was not unreasonable to have done so on date the court_of_appeals decided adler v commissioner supra petitioners contend that it was unreasonable for respondent to pursue further collection after that date in contrast we conclude that it was unreasonable for respondent to pursue further collection after october dollar_figure sec_7485 provides in relevant part as follows sec_7485 bond_to_stay_assessment_and_collection a upon notice of appeal --notwithstanding any provision of law imposing restrictions on the assessment and collection of deficiencies the review under sec_7483 shall not operate as a stay of assessment or collection of any portion of the amount of the deficiency determined by the tax_court unless a notice of appeal in respect of such portion is duly filed by the taxpayer and then only if the taxpayer-- on or before the time his notice of appeal is filed has filed with the tax_court a bond in a sum fixed by the tax_court not exceeding double the amount of the portion of the deficiency in respect of which the notice of appeal is filed and with surety approved by the tax_court conditioned upon the payment of the deficiency as finally determined together with any interest additional_amounts or additions to the tax provided for by law we need not decide whether it was unreasonable for respondent to pursue further collection between date and date because that issue appears to be moot in this regard we note that during such period petitioners did not incur any attorney's_fees and that the only cost in respect of which petitioners seek reimbursement appears to represent a dollar_figure payment for westlaw service related to petitioners' reply brief filed in the court_of_appeals before 86_f3d_378 4th cir was decided cf estate of perry v continued after the court_of_appeals decided adler v commissioner supra respondent had a 45-day period to petition the court_of_appeals for rehearing or rehearing en_banc see fed r app p c a and a 90-day period to petition the supreme court to file a petition for a writ of certiorari see u s c sec_2101 on date the solicitor general decided that a petition for a writ of certiorari would not be filed in adler v commissioner supra we think that by the end of date respondent should have concluded that the decision of the court_of_appeals in adler would control the disposition of the present case and respondent should have terminated collection against petitioners nevertheless on date respondent filed a notice_of_federal_tax_lien in the county of petitioners' residence moreover by notice dated date a date more than a month after the court_of_appeals had reversed our decision in the present case respondent reminded petitioners that their next payment pursuant to the installment_payment agreement was due on date during this period petitioners incurred costs in trying to persuade respondent to terminate collection that should have terminated earlier continued commissioner 931_f2d_1044 5th cir 766_f2d_1227 8th cir in view of the foregoing we hold that it was unreasonable for respondent to pursue further collection after date h amount of recoverable costs finally we turn to the matter concerning the amount of recoverable costs here we observe that respondent concedes that all but dollar_figure of the costs incurred by petitioners constitutes reasonable_litigation_costs within the meaning of sec_7430dollar_figure the disputed dollar_figure amount however does not pertain to any cost incurred after date accordingly we conclude that the costs incurred for the months of date through date as enumerated in petitioners' counsel's single invoice for those months are recoverable by petitionersdollar_figure iii conclusion based on the foregoing we hold that respondent's position in the court_proceeding was not unreasonable through date but that respondent acted unreasonably thereafter by not see supra note further we note that respondent neither cites nor relies upon either sec_301_7430-3 proced admin regs or sec_301_7430-3 proced admin regs accordingly no consideration is given to the possible effect of those provisions of the regulation cf lavallee v commissioner tcmemo_1997_183 at n ball v commissioner tcmemo_1995_520 see also gustafson v commissioner 97_tc_85 the total amount for services and expenses according to such invoice is dollar_figure terminating collection accordingly we shall award costs to petitioners in the amount of dollar_figure to reflect the foregoing as well as the agreed disposition of petitioners' motion for entry of decision an appropriate order and decision will be entered granting petitioners' motion for costs as amended to the extent indicated and granting petitioners' motion for entry of decision in the amount of the agreed overpayment see supra note
